DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of the Applicant’s claim of domestic priority to provisional US application 62/680,822 filed 5 June 2018.

Election/Restrictions
The Applicant has elected 1,2-decanediol (1,2-diol), zinc carbonate (solid particle), sodium lauryl sulfate (surfactant), cetyl alcohol (fatty alcohol), sodium laureth sulfate (gel network surfactant).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7 October 2020 has been entered.
 
Examiner’s Note


Status of the Claims
Claims 1-11 are pending.
Claims 1-11 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2003/0215522) in view of Schmaus et al. (US 2010/0196504).
The Applicant claims, in claim 1, a composition comprising a 1,2-diol having a carbon chain of more than 8 carbons (about 0.1-12%), solid particles selected from a 
Johnson teaches a composition comprising an effective amount of zinc and further comprising a surfactant and water (abstract) [0005]. The composition can be used for topical application to the skin or hair in methods of cleansing the hair or skin [0015]. Regarding the zinc material, Johnson teaches zinc carbonate and zinc oxide as suitable agents which can be present in amounts of from 0.001-10% [0030, 0033]. The carrier can be water and be present from 40-95% [0058-0060]. The detersive surfactant can be included to provide cleansing performance and can be selected from the group comprising sodium lauryl sulfate and sodium laureth sulfate in amounts of about 5-50% [0061-0063, 0072]. The composition of Johnson can further comprise additional agents including anti-microbial actives used in amounts of about 0.01-5% [0161-0164] and fatty alcohols (0-25%) [0231-0232]. In Example 1, a shampoo composition is made 
Johnson does not teach including a 1,2-diol in their cleansing composition.
Schmaus teaches that there is a demand for antimicrobial agents for hygiene products like cleansing solutions for treating the skin [0006]. 1,2-decanediol is disclosed as being used as an antimicrobial agent against, at least, Staphylococcus epidermidis and Propionibacterium acnes as well as having desirable moisturizing effects making it desirable for use in cosmetic or dermatological compositions [0015].
It would have been prima facie obvious to prepare the cleansing composition of Johnson which comprises zinc oxide (1.2%), sodium lauryl sulfate (6%), sodium laureth sulfate (10%), cetyl alcohol (0.6%), and water (74.5%) and substitute zinc carbonate for the zinc oxide since Johnson teaches them as suitable alternatives. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Moreover, it would have been obvious to further include an antimicrobial agent. In lieu of evidence of unexpected results, any antimicrobial agent can be used. Therefore, selecting the 1,2-decanediol of Schmaus, which has desirable moisturizing and antimicrobial properties useful in cosmetic and dermatological compositions, would have been obvious. The prior art amounts of 1,2-diol, detersive surfactant, and water fall within or overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 
Regarding the physical properties of the solid particle as recited in claim 1, these properties are considered inherent in the solid particles as elected (zinc carbonate) and in the additional species as claimed by the Applicant (see instant claim 2). Since the prior art teaches zinc carbonate, as well as zinc oxide, the claimed properties are considered inherent. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)).
As such, instant claims 1 and 4-11 are considered obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 7 October 2020 have been fully considered but they are not persuasive. The Applicant argues, on pages 8-9 of their remarks, that Johnson in view of Schmaus fails to teach the claimed combination of 1,2-diol and solid particle wherein the presence thereof results in a modification of the sebum physical properties such as melting characteristic and/or absorbing sebum. More specifically, the Applicant argues that Schmaus teaches that diols are anti-fungal actives. The Applicant argues that the Examiner’s rejection is conclusory and fails to state any articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Johnson is towards a skin cleaning composition that can comprise an antimicrobial agent and 1,2-decanediol is taught as being an antimicrobial agent. Therefore, it would have been obvious to include 1,2-decanediol in the composition of Johnson thus reading on the composition of the instant claims (see MPEP 2144.06). The Applicant’s assertion that Schmaus teaches 1,2-diols as anti-fungal agents is incorrect. Schmaus teaches that 1,2-decanediol is an antimicrobial agent (abstract). Because antimicrobial agents can be further included in the composition of Johnson, it would have been obvious to include the 1,2-decanediol of Schmaus in the composition of Johnson (see MPEP 2144.06). Regarding the sebum physical properties, instant claim 1 refers to properties 1-3 as related to the solid particle, which can be selected from the group comprising zinc carbonate. Zinc carbonate is taught by the prior art and therefore the physical properties thereof are inherent. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)).


In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Regarding the assertion that the Examiner cannot pick and choose, the Applicant is reminded that the teachings of KSR are actually an endorsement and expansion of the flexible and expansive approach to obviousness, which clearly invites continued reliance on such broad and flexible analyses concerning the utility of selecting alternative embodiments of components providing art-recognized utility, with no substantial change in the overall utility of a composition so formulated. See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395-96 (U.S.2007) (“the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”; “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious”; “a court must ask whether the improvement is more than the predictable use Merck v. Biocraft. The prior art provides guidance for selecting zinc carbonate (1.2%), sodium lauryl sulfate (6%), sodium laureth sulfate (10%), cetyl alcohol (0.6%), and water (74.5%) and further including a 1,2-diol such as 1,2-decanediol based on the desire to include an additional antimicrobial agent.

The Applicant argues, on pages 10-13 of their remarks, that they have unexpectedly found that the combination of zinc carbonate (1.0%) and 1,2-decanediol (1.0%) results in a %sebum removal of 95 as compared to 82 and 87, respectively, when the agents are used individually. In addition, hair feel and look were observed and when using both agents, the hair got a rating of 1 for both surveys (scale of 0-5 with 0 being the cleanest) as compared to scores of 3 and 2, respectively, when the agents are used individually.
In response, it is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP 716.02). The Applicant has shown that a composition comprising both zinc carbonate and 1,2-decanediol when used in a 1:1 ratio (both at 1.0%) has superior results when measuring the ability to remove hair sebum and to result in a clean look and feel. The results are compared to when either agent is used alone or when none is used. The Applicant has shown that each of zinc carbonate and 1,2-decanediol both provide sebum removal properties and hair cleanliness properties when used alone as well as together. The Applicant has not provided evidence that the value obtained when .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, and 10-14 of copending Application No. 16/000,320 in view of Schmaus et al. (US 2010/0196504). 
The ‘320 claims are towards a composition comprising a 1,2-diol, a solid particle, and an aqueous carrier but do not recite the inclusion of a detersive surfactant. The ‘320 claims are directed to being a hair care composition. Schmaus teaches that there is a demand for antimicrobial agents for hygiene products like cleansing solutions for treating the skin and hair [0006, 0052, 0112]. 1,2-decanediol is disclosed as being used as an antimicrobial agent against, at least, Staphylococcus epidermidis and Propionibacterium acnes as well as having desirable moisturizing effects making it .
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 4-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-18 of copending Application No. 16/209,267 in view of Schmaus et al. (US 2010/0196504). 
The ‘267 claims are towards a composition comprising a 1,2-diol, a solid particle, and an aqueous carrier but do not recite the inclusion of a detersive surfactant. The ‘267 claims are directed to being a hair care composition. Schmaus teaches that there is a demand for antimicrobial agents for hygiene products like cleansing solutions for treating the skin and hair [0006, 0052, 0112]. 1,2-decanediol is disclosed as being used as an antimicrobial agent against, at least, Staphylococcus epidermidis and Propionibacterium acnes as well as having desirable moisturizing effects making it desirable for use in cosmetic or dermatological compositions [0015]. The composition of Schmaus further comprises a surfactant which can dissolve organic substances in water [0139]. Thus, it would have been obvious to include a surfactant in the composition of the ‘267 claims.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 4-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/209,230 in view of Schmaus et al. (US 2010/0196504). 
The ‘230 claims are towards a kit comprising a composition comprising a 1,2-diol, a solid particle, and an aqueous carrier but do not recite the inclusion of a detersive surfactant. The ‘230 claims are directed to being a hair care composition. Schmaus teaches that there is a demand for antimicrobial agents for hygiene products like cleansing solutions for treating the skin and hair [0006, 0052, 0112]. 1,2-decanediol is disclosed as being used as an antimicrobial agent against, at least, Staphylococcus epidermidis and Propionibacterium acnes as well as having desirable moisturizing effects making it desirable for use in cosmetic or dermatological compositions [0015]. The composition of Schmaus further comprises a surfactant which can dissolve organic substances in water [0139]. Thus, it would have been obvious to include a surfactant in the composition of the ‘230 claims.
This is a provisional nonstatutory double patenting rejection.                       

Response to Arguments
The Applicant has requested the above double-patenting rejections be held in abeyance until patentable subject matter is identified.
In response, in any future response the Applicant must address the double patenting grounds of rejection, either by presenting arguments why the rejection is not applicable or by the filing of a terminal disclaimer. The Applicant is required to reply to every ground of rejection in the prior office action per 37 CFR 1.111(b). It is noted that not be considered responsive; such a request does not comply with CFR 1.111 (b).
                                    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613